DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 03/17/2022 has been entered and fully considered.
Claims 1-27 are pending of which claims 1, 25, 26 and 27 are independent and amended.
The IDS(s) submitted on 01//30/2020 and 02/16/2021 has been considered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-27 have been considered but are moot because the new ground of rejection does not rely on any combination of  reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner respectfully requests Applicant consider the following prior arts before making future amendments:
   a)  Gazit et al (US 10254968 B1) - discloses counter for packet size and can further address dependent claim 13.
   b) Voellmy (US 201702508969) - discloses traffic flow counter paragraph 260
   c) Hutchings et al (US 2011 019917 A1 ) - describes even counter and user defined events in paragraphs 359, 364, 376, and 384.
  d) Kim et al (US 20170093986) - resource usage in paragraphs 165, 172, 92, 125, 168, 174 and 176.
 e) Hari (US 10977083) - pertinent in addressing all amended claims with respect to resource usage and user input  - see column 13 and Figs. 5 and 6.


Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s)  1, 2, 4, 10, 11, 13, 15, 16, 17, 18, 19,  23, 25, 26, 27 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinh et al (US 2010/0254387 A1) in view of Utgikar et al (US 20170085501 A1).
	Regarding claim 1, Trinh discloses a programmable input output (IO) device (i.e. Network Processor 220 in Fig. 4 or Network Processor 115 in Fig. 5) comprising: a memory unit (i.e. Data Buffer Unit 168 interfacing with storage unit 171 in Fig. 5), the memory unit having instructions stored thereon which, when executed by the programmable IO device, cause the programmable IO device to perform operations comprising: receiving an input from a logical interface (LIF) (i.e. the logical interface (LIF) is Input/output Unit 223 shown in both Figs. 4 and 5 and the input received at I/O Unit 223 is 64-bit segment shown in Fig. 4 and discussed in paragraph 54 ) ; 
processing the input (i.e. Fig. 4 I/O unit 223 is the input to the network processor 220 and a 512-Bit-Segment pipeline is shown in Fig. 4 and discussed in paragraph 54) through a programmable pipeline (i.e. per paragraph 55 the PCU 226 is a programmable pipeline and in Fig. 7 I/O programmable pipeline is shown from PCU 226 to TPU 162- i.e. see also paragraphs 57 and 63 and 219) using one or more resources of the programmable IO device: (The Traffic Processing Unit (TPU 162) and the Policer Unit in the PCU 226 as part of the Ingress/Egress Interface as shown in Fig. 7 and also shown in Fig. 8-1 and Fig. 8A where TPU 162 contains shapers and counters that are programmable. Therefore the policer unit  in PCU 226 and the shapers and counters in TPU 162 are the resources of the  programmable pipeline staring from the PCU 226 at the ingress to the TPU 162 at the egress/.  See Paragraphs 62, 71, 107 and 131 )
tracking,  by at least one meter (i.e. the policer unit in PCU 226 is a meter per paragraph 62), a metric (i.e. the metric being metered by the policer unit in PCU 226 can be  peak cell rate or committed rate as an example per paragraph 62) regarding at least one resource (i.e. cell rate/data rate is associated with a specific flow or class and the resource being metered is the bandwidth of the flow/class in terms of committed or peak cell rate and consequently the flow using that bandwidth also becomes a resource.  Therefore the resource is the flow and associated bandwidth) used during a processing of the input through the programmable pipeline (per paragraph 63 the PCU 226 is a pipeline and the information element of 64 bit segment is marked with the meter as green or yellow as detailed in paragraph 63 and pushed through the PCU 226  pipeline.); and regulating additional input received from the LIF based on the metric and a threshold for the at least one resource.(per paragraphs 62 and 63 incoming 64 bit segments of a specific flow are regulated by the policer unit in PCU 226 based on the metric being cell rate and meeting peak cell rate  and committed cell rate and compared to two different thresholds and marked yellow and/or green and pushed in the pipeline and based on the marking actions like pass through or drop occurs.)
	Trinh further discloses resource to be tracked/metered is a flow.  Trinh also discloses the usage of resources by stating in paragraph 61 “ policing the information element to determine if it conforms to usage parameters”.
	Although Trinh discloses tracking by at least one meter, a metric regarding at least one resource as indicated above, Trinh fails to disclose  a metric regarding a usage of at least one resource of the one or more resources, wherein the usage of the at least one resource comprises a number of operations or events associated with the at least one resource being used for processing the input during the processing of the input through the programmable pipeline.
	Utgikar, in the same endeavor of using network processor/switch programmable pipeline and controlling speeds of traffic flows, discloses a metric regarding a usage of at least one resource of the one or more resources (i.e. per paragraph 31, Utgikar discloses the resource being tracked and metered is a flow.  The flow is metered using flow meter tables. ), wherein the usage of the at least one resource (i.e. paragraphs 6-8 each flow as a resource has a traffic usage. See also paragraphs 32, 35, 37, and 38  ) comprises a number of operations or events (i.e. paragraph 31 - resource being the flow and packets associated with the flow , the arrival of the packet and being assigned to a flow is an a countable event associated with the resource being the flow.   Paragraph 31 states “  A meter measures the rate of packets assigned to it. A meter is typically associated with one or more flow entries. A flow entry can specify a meter in its instruction set and the meter is able to measure and control the rate of the aggregate of all flow entries to which it is attached.”) associated with the at least one resource (i.e. per paragraphs 31 and 34 and Fig. 2, counters shown in Fig. 2 are used to measure packets coming to a particular flow, wherein the flow is the resource and the arrival of packet and being assigned to the flow is the operation or event)  being used for processing the input during the processing of the input through the programmable pipeline.(i.e. in paragraph 0036 and in Fig. 3A programmable processing pipeline is shown using programmable flow tables. See paragraphs 6-8 .)
	In view of the above, having the I/O device of Trinh and then given the well- established teaching of Utgikar, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the I/O device of Trinh as taught by Utgikar, since Utgikar states in paragraph 32 that the modification results in improving packet processing for active flows.
	Regarding claim 25, Trinh discloses a method for enforcing resource fairness (i.e. weighted fair queuing applied using programmable shapers and counters - paragraph 137 and 148), the method being executed by a programmable input output (IO) device (i.e. Network Processor 220 in Fig. 4 or Network Processor 115 in Fig. 5 is an example of the I/O device) and comprising:
receiving an input from a logical interface (LIF) (i.e. the logical interface (LIF) is Input/output Unit 223 shown in both Figs. 4 and 5 and the input received at I/O Unit 223 is 64-bit segment shown in Fig. 4 and discussed in paragraph 54 ) ; 
processing the input (i.e. Fig. 4 I/O unit 223 is the input to the network processor 220 and a 512-Bit-Segment pipeline is shown in Fig. 4 and discussed in paragraph 54) through a programmable pipeline (i.e. per paragraph 55 the PCU 226 is a programmable pipeline and in Fig. 7 I/O programmable pipeline is shown from PCU 226 to TPU 162- i.e. see also paragraphs 57 and 63 and 219) using one or more resources of the programmable IO device: (The Traffic Processing Unit (TPU 162) and the Policer Unit in the PCU 226 as part of the Ingress/Egress Interface as shown in Fig. 7 and also shown in Fig. 8-1 and Fig. 8A where TPU 162 contains shapers and counters that are programmable. Therefore the policer unit  in PCU 226 and the shapers and counters in TPU 162 are the resources of the  programmable pipeline staring from the PCU 226 at the ingress to the TPU 162 at the egress/.  See Paragraphs 62, 71, 107 and 131 )
tracking,  by at least one meter (i.e. the policer unit in PCU 226 is a meter per paragraph 62), a metric (i.e. the metric being metered by the policer unit in PCU 226 can be  peak cell rate or committed rate as an example per paragraph 62) regarding at least one resource (i.e. cell rate/data rate is associated with a specific flow or class and the resource being metered is the bandwidth of the flow/class in terms of committed or peak cell rate and consequently the flow using that bandwidth also becomes a resource.  Therefore the resource is the flow and associated bandwidth) used during a processing of the input through the programmable pipeline (per paragraph 63 the PCU 226 is a pipeline and the information element of 64 bit segment is marked with the meter as green or yellow as detailed in paragraph 63 and pushed through the PCU 226  pipeline.); and regulating additional input received from the LIF based on the metric and a threshold for the at least one resource.(per paragraphs 62 and 63 incoming 64 bit segments of a specific flow are regulated by the policer unit in PCU 226 based on the metric being cell rate and meeting peak cell rate  and committed cell rate and compared to two different thresholds and marked yellow and/or green and pushed in the pipeline and based on the marking actions like pass through or drop occurs.)
	Trinh further discloses resource to be tracked/metered is a flow.  Trinh also discloses the usage of resources by stating in paragraph 61 “ policing the information element to determine if it conforms to usage parameters”.
	Although Trinh discloses tracking by at least one meter, a metric regarding at least one resource as indicated above, Trinh fails to disclose  a metric regarding a usage of at least one resource of the one or more resources, wherein the usage of the at least one resource comprises a number of operations or events associated with the at least one resource being used for processing the input during the processing of the input through the programmable pipeline.
	Utgikar, in the same endeavor of using network processor/switch programmable pipeline and controlling speeds of traffic flows, discloses a metric regarding a usage of at least one resource of the one or more resources (i.e. per paragraph 31, Utgikar discloses the resource being tracked and metered is a flow.  The flow is metered using flow meter tables. ), wherein the usage of the at least one resource (i.e. paragraphs 6-8 each flow as a resource has a traffic usage. See also paragraphs 32, 35, 37, and 38  ) comprises a number of operations or events (i.e. paragraph 31 - resource being the flow and packets associated with the flow , the arrival of the packet and being assigned to a flow is an a countable event associated with the resource being the flow.   Paragraph 31 states “  A meter measures the rate of packets assigned to it. A meter is typically associated with one or more flow entries. A flow entry can specify a meter in its instruction set and the meter is able to measure and control the rate of the aggregate of all flow entries to which it is attached.”) associated with the at least one resource (i.e. per paragraphs 31 and 34 and Fig. 2, counters shown in Fig. 2 are used to measure packets coming to a particular flow, wherein the flow is the resource and the arrival of packet and being assigned to the flow is the operation or event)  being used for processing the input during the processing of the input through the programmable pipeline.(i.e. in paragraph 0036 and in Fig. 3A programmable processing pipeline is shown using programmable flow tables. See paragraphs 6-8 .)
	In view of the above, having the method  of Trinh and then given the well- established teaching of Utgikar, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Trinh as taught by Utgikar, since Utgikar states in paragraph 32 that the modification results in improving packet processing for active flows.
	Regarding claim 26, Trinh discloses a resource fairness enforcement system (See Figs. 4 and 5 and paragraphs 142, 143 and 180 on fairness enforcement system based on Weighted Fair Queuing ) , comprising: a logical interface (LIF) (i.e. the logical interface (LIF) is Input/output Unit 223 shown in both Figs. 4 and 5); and a programmable input output (IO) device (i.e. Network Processor 220 in Fig. 4 or Network Processor 115 in Fig. 5) comprising: receiving an input from the LIF(i.e. the logical interface (LIF) is Input/output Unit 223 shown in both Figs. 4 and 5 and the input received at I/O Unit 223 is 64-bit segment shown in Fig. 4 and discussed in paragraph 54 ); 
processing the input (i.e. Fig. 4 I/O unit 223 is the input to the network processor 220 and a 512-Bit-Segment pipeline is shown in Fig. 4 and discussed in paragraph 54) through a programmable pipeline (i.e. per paragraph 55 the PCU 226 is a programmable pipeline and in Fig. 7 I/O programmable pipeline is shown from PCU 226 to TPU 162- i.e. see also paragraphs 57 and 63 and 219) using one or more resources of the programmable IO device: (The Traffic Processing Unit (TPU 162) and the Policer Unit in the PCU 226 as part of the Ingress/Egress Interface as shown in Fig. 7 and also shown in Fig. 8-1 and Fig. 8A where TPU 162 contains shapers and counters that are programmable. Therefore the policer unit  in PCU 226 and the shapers and counters in TPU 162 are the resources of the  programmable pipeline staring from the PCU 226 at the ingress to the TPU 162 at the egress/.  See Paragraphs 62, 71, 107 and 131 )
.e. the policer unit in PCU 226 is a meter per paragraph 62), a metric (i.e. the metric being metered by the policer unit in PCU 226 can be  peak cell rate or committed rate as an example per paragraph 62) regarding at least one resource (i.e. cell rate/data rate is associated with a specific flow or class and the resource being metered is the bandwidth of the flow/class in terms of committed or peak cell rate and consequently the flow using that bandwidth also becomes a resource.  Therefore the resource is the flow and associated bandwidth) used during a processing of the input through the programmable pipeline (per paragraph 63 the PCU 226 is a pipeline and the information element of 64 bit segment is marked with the meter as green or yellow as detailed in paragraph 63 and pushed through the PCU 226  pipeline.); and regulating additional input received from the LIF based on the metric and a threshold for the at least one resource.(per paragraphs 62 and 63 incoming 64 bit segments are regulated by the policer unit in PCU 226 based on the metric being cell rate and meeting peak cell rate  and committed cell rate and compared to two different thresholds and marked yellow and/or green and pushed in the pipeline and based on the marking actions like pass through or drop occurs.)
	Trinh further discloses resource to be tracked/metered is a flow.  Trinh also discloses the usage of resources by stating in paragraph 61 “ policing the information element to determine if it conforms to usage parameters”.
	Although Trinh discloses tracking by at least one meter, a metric regarding at least one resource as indicated above, Trinh fails to disclose  a metric regarding a usage of at least one resource of the one or more resources, wherein the usage of the at least one resource comprises a number of operations or events associated with the at least one resource being used for processing the input during the processing of the input through the programmable pipeline.
	Utgikar, in the same endeavor of using network processor/switch programmable pipeline and controlling speeds of traffic flows, discloses a metric regarding a usage of at least one resource of the one or more resources (i.e. per paragraph 31, Utgikar discloses the resource being tracked and metered is a flow.  The flow is metered using flow meter tables. ), wherein the usage of the at least one resource (i.e. paragraphs 6-8 each flow as a resource has a traffic usage. See also paragraphs 32, 35, 37, and 38  ) comprises a number of operations or events (i.e. paragraph 31 - resource being the flow and packets associated with the flow , the arrival of the packet and being assigned to a flow is an a countable event associated with the resource being the flow.   Paragraph 31 states “  A meter measures the rate of packets assigned to it. A meter is typically associated with one or more flow entries. A flow entry can specify a meter in its instruction set and the meter is able to measure and control the rate of the aggregate of all flow entries to which it is attached.”) associated with the at least one resource (i.e. per paragraphs 31 and 34 and Fig. 2, counters shown in Fig. 2 are used to measure packets coming to a particular flow, wherein the flow is the resource and the arrival of packet and being assigned to the flow is the operation or event)  being used for processing the input during the processing of the input through the programmable pipeline.(i.e. in paragraph 0036 and in Fig. 3A programmable processing pipeline is shown using programmable flow tables. See paragraphs 6-8 .)
	In view of the above, having the system of Trinh and then given the well- established teaching of Utgikar, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Trinh as taught by Utgikar, since Utgikar states in paragraph 32 that the modification results in improving packet processing for active flows.
	Regarding claim 27, Trinh discloses one or more non-transitory computer-readable storage media (Fig. 5 storage unit 171 and DBU 168)  coupled to a programmable input output (IO) device (i.e. Network Processor 115 in Fig. 5 to storage unit 171 and DBU 168 and Fig. 4 Network Processor 220 has equivalent structure) and having instructions stored thereon which, when executed by the programmable IO device (Network Processor 115 in Fig. 5 or Network Processor 220 in Fig. 4), cause the IO device to perform operations comprising: receiving an input from a logical interface (LIF) (i.e. the logical interface (LIF) is Input/output Unit 223 shown in both Figs. 4 and 5 and the input received at I/O Unit 223 is 64-bit segment shown in Fig. 4 and discussed in paragraph 54 ) ; determining, by at least one meter (i.e. the policer unit in PCU 226 is a meter per paragraph 62), a metric (i.e. the metric being metered by the policer unit in PCU 226 can be  peak cell rate or committed rate as an example per paragraph 62) regarding at least one resource (i.e. cell rate/data rate is associate with a specific flow or class and the resource being metered is the bandwidth of the flow/class in terms of committed or peak cell rate and consequently the flow using that bandwidth also becomes a resource.  Therefore the resource is the flow and associated bandwidth) used during a processing of the input through a programmable pipeline (per paragraph 63 the PCU 226 is a pipeline and the information element of 64 bit segment is marked with the meter as green or yellow as detailed in paragraph 63 and pushed through the PCU 226  pipeline.); and regulating additional input received from the LIF based on the metric and a threshold for the at least one resource.(per paragraphs 62 and 63 incoming 64 bit segments are regulated by the policer unit in PCU 226 based on the metric being cell rate and meeting peak cell rate  and committed cell rate and compared to two different thresholds and marked yellow and/or green and pushed in the pipeline and based on the marking actions like pass through or drop occurs.) Trinh further discloses resource to be tracked/metered is a flow.  Trinh also discloses the usage of resources by stating in paragraph 61 “ policing the information element to determine if it conforms to usage parameters”.
	Although Trinh discloses tracking by at least one meter, a metric regarding at least one resource as indicated above, Trinh fails to disclose  a metric regarding a usage of at least one resource of the one or more resources, wherein the usage of the at least one resource comprises a number of operations or events associated with the at least one resource being used for processing the input during the processing of the input through the programmable pipeline.
	Utgikar, in the same endeavor of using network processor/switch programmable pipeline and controlling speeds of traffic flows, discloses a metric regarding a usage of at least one resource of the one or more resources (i.e. per paragraph 31, Utgikar discloses the resource being tracked and metered is a flow.  The flow is metered using flow meter tables. ), wherein the usage of the at least one resource (i.e. paragraphs 6-8 each flow as a resource has a traffic usage. See also paragraphs 32, 35, 37, and 38  ) comprises a number of operations or events (i.e. paragraph 31 - resource being the flow and packets associated with the flow , the arrival of the packet and being assigned to a flow is an a countable event associated with the resource being the flow.   Paragraph 31 states “  A meter measures the rate of packets assigned to it. A meter is typically associated with one or more flow entries. A flow entry can specify a meter in its instruction set and the meter is able to measure and control the rate of the aggregate of all flow entries to which it is attached.”) associated with the at least one resource (i.e. per paragraphs 31 and 34 and Fig. 2, counters shown in Fig. 2 are used to measure packets coming to a particular flow, wherein the flow is the resource and the arrival of packet and being assigned to the flow is the operation or event)  being used for processing the input during the processing of the input through the programmable pipeline.(i.e. in paragraph 0036 and in Fig. 3A programmable processing pipeline is shown using programmable flow tables. See paragraphs 6-8 .)
	In view of the above, having the non-transitory medium of Trinh and then given the well- established teaching of Utgikar, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the non-transitory medium of Trinh as taught by Utgikar, since Utgikar states in paragraph 32 that the modification results in improving packet processing for active flows.
	Regarding claim 2, Trinh modified by Utgikar discloses the programmable IO device of claim 1, Trinh further discloses wherein regulating the additional input received from the LIF comprises rejecting the additional input when the metric exceeds the threshold. (i.e. per paragraphs 62-63 “The WRED algorithm randomly discards information elements when the group of flows uses its assigned class above certain threshold”.  Therefore per previous statement once a particular flow or group of flows reach and exceed the threshold then additional input received is dropped.  Further see last sentence of paragraph 63 that once marked red the information element will be dropped by other devices in the pipeline and the rejection occurs by the fact that the information is not transmitted  nor saved but discarded)
	Regarding claim 4, Trinh modified by Utgikar discloses the programmable IO device of claim 1, Trinh further discloses wherein regulating the additional input received from the LIF comprises not dequeuing the additional inputs when the metric exceeds the threshold.(First per paragraph 62 last line,  the policer unit in PCU 226  drops packets/segments if threshold for the flow/class is exceeded and meets the limitation as no dequeuing occurs.  Further per paragraph 159  teaches the limitation if the input is already is queued for a particular port then no dequeuing occurs if the threshold is exceeded and the next port for which the threshold is not exceeded wherein this case the port is associated to a specific flow and paragraph 159 effectively discloses the same thing by stating “…If the port is congested or no valid shaper for that port has won arbitration, then the scheduler 161 selects a next port in a round robin fashion, until an uncongested port having a valid arbitration-winning shaper is found (if not, then the scheduler will wait until this condition is satisfied during a subsequent arbitration cycle),”)
	Regarding claim 10, Trinh modified by Utgikar discloses the programmable IO device of claim 1, Trinh further discloses wherein the metric (i.e. the metric being metered by the policer unit in PCU 226 can be  peak cell rate or committed rate as an example per paragraph 62) comprises an amount of the at least one resource used (i.e. the resource is the flow of data packets/cells and associated bandwidth), or a number times the at least one resource was used, during the processing of the input or over a measurement interval.(Per paragraph 106 the packets for the flow are counted in a specific interval to determine the peak cell rate)
	Regarding claim 11, Trinh modified by Utgikar discloses the programmable IO device of claim 10, Trinh further discloses wherein the measurement interval is per second.(See paragraph 106 where Peak cell rate is counted cells/second and interval is per second),
	Regarding claim 13, Trinh modified by Utgikar discloses the programmable IO device of claim 1, wherein Trinh discloses the one or more resource comprises packet size, bandwidth, cryptography, memory, storage transformation, or item operation. (i.e. see Trinh paragraph 146 indicating resource can be bandwidth by partially reciting “ …The bandwidth is allocated to the queues using the group/shaper counter”). Further also Utgikar discloses the one or more resource comprises packet size, bandwidth, cryptography, memory, storage transformation, or item operation.(i.e. see paragraph 032 Utgikar shows bandwidth is a resource of the pipeline)
	In view of the above, having the I/O device of Trinh and then given the well- established teaching of Utgikar, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the I/O device of Trinh as taught by Utgikar, since Utgikar states in paragraph 32 that the modification results in improving packet processing for active flows.
	Regarding claim 15, Trinh modified by Utgikar discloses the programmable IO device of claim 1, Trinh further discloses wherein the at least one meter is programmable and is further programmed to track a metric for a group of resources.(see at least paragraph 22 where the metric is determined for group of flows as resources using one group of shapers.  See paragraph 107 where group counter 820 is used to meter group of flows)
	Regarding claim 16, Trinh modified by Utgikar discloses the programmable IO device of claim 15, Trinh further discloses wherein each of the resources in the group of resources are weighted, and wherein the at least one meter is determined according to the weighted values. (See paragraph 76 stating explicitly initializing and using group weights and shaper weights for the shaper rate counters serving as meter for resources like packet/cell flows)
	Regarding claim 17, Trinh modified by Utgikar discloses the programmable IO device of claim 1, Trinh further discloses wherein the programmable pipeline comprises a packet receive path, wherein the input comprises a packet, and wherein the input is received by a packet buffer. (See Fig. 4 PCU Pipeline 226 per paragraph 55 and receives packet/cell from the framer 106  and the input is received by a packet buffer (see lines 7-8 in paragraph 54) 
	Regarding claim 18, Trinh modified by Utgikar discloses the programmable IO device of claim 1, Trinh further discloses wherein the programmable pipeline comprises a packet transmit path.(See paragraph 64 the packet transmit path is formed when “cell to Packet mode” wherein packets being transmitted in the egress as in Figs. 8-1 and 8-2)
	Regarding claim 19, Trinh modified by Utgikar discloses the programmable IO device of claim 18, Trinh further discloses wherein the input is received by a scheduler, wherein the input originated from a server, and wherein the input is queued by the scheduler. (See Paragraph 78 discussing the scheduler 161 scheduling different class of traffic and in Fig. 8a the flow scheduler getting inputs as flows from any computing device that can be a server) 
	Regarding claim 23, Trinh modified by Utgikar discloses the programmable IO device of claim 1, Trinh further discloses wherein the programmable IO device comprises a router or a switch, and wherein the programmable IO device interrupts network traffic. (i.e. see paragraph 59 stating “..Input and output ports of the I/O unit 223 may be coupled to either the line 229 or to a switch fabric. The switch fabric is a device that interconnects all the cards within a card shelf. The I/O unit 223 delivers the incoming information element received at one of its ports to a packet parsing unit ("PPU") 156.”  Given this disclosure the IO device directly interfacing with the switch makes the switch part of the IO device and due the traffic shaping can interrupt network traffic)	
.
Claims 3 and 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinh in view of Utgikar further in view of Pan et al (US 9674104 A1).
	Regarding claim 3, Trinh modified by Utgikar discloses the programmable IO device of claim 2, but fails to disclose redetermining the metric regarding the at least one resource after a time threshold has been met, or a number of other inputs received from other LIFs have been processed, wherein regulating the additional input received from the LIF comprises accepting the additional input when the redetermined metric is below the threshold.
	Pan, in the same endeavor, discloses (in Column 13, Lines 30-67 with respect to Fig. 9) redetermining the metric (i.e. the metric is counts of bytes de-queued  and is compared to DQ_Threshold in Fig. 9 step 136 and when exceeded it is stopped ) regarding the at least one resource after a time threshold has been met (i.e. in Fig. 9 in step 148 after a period of time, Time Elapsed, has exceeded  a time T_THRESHOLD then the DQ_THRESHOLD is decreased to be “DECREASE or Halved DQ_THRESHOLD) in step 150), or a number of other inputs received from other LIFs have been processed, wherein regulating the additional input received from the LIF comprises accepting the additional input when the redetermined metric (i.e. “DECREASE or Halved DQ_THRESHOLD) ) is below the threshold.(After the DQ_THRESHOLD is set to “DECREASE or Halved DQ_THRESHOLD in step 154 then input in the form of getting DEQUEUE Bytes is continued in steps 134 and 136)	In view of the above, having the device of Trinh modified Utgikar and then given the well- established teaching of Pan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Trinh modified by Utgikar as taught by Pan, since Pan states in Column 10, Lines 20 - 30 and Column 13, Lines 52-64 that the modification enables controlling queue length, directly controlling latency, and improving quality of service to latency-sensitive applications without sacrificing link utilization, while potentially minimizing impact of FTP traffic low on gaming traffic flow.  It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the network processing system of Trinh modified by Utgikar with the support for re-determining scheduling metrics upon the expiration of a time threshold of Pan’s Cisco device , because Trinh modified by Utgikar and Pan’s Cisco device are directed to systems and methods for network processing. Furthermore, users benefit from systems and methods adapted for re-determining scheduling metrics upon the expiration of a time threshold, because such systems and methods allow for repeatedly looping and re-evaluating network metrics after a specified time elapses(col13,In52-64).
	
	Regarding claim 5, Trinh modified by Utgikar discloses the programmable IO device of claim 2, but Trinh modified by Utgikar fails to disclose redetermining the metric regarding the at least one resource after a time threshold has been met, or a number of other inputs received from other LIFs have been processed, wherein regulating the additional input received from the LIF comprises dequeuing the additional input when the redetermined metric is below the threshold.
	Pan, in the same endeavor, discloses (in Column 13, Lines 30-67 with respect to Fig. 9) redetermining the metric (i.e. the metric is counts of bytes de-queued  and is compared to DQ_Threshold in Fig. 9 step 136 and when exceeded it is stopped ) regarding the at least one resource after a time threshold has been met (i.e. in Fig. 9 in step 148 after a period of time, Time Elapsed, has exceeded  a time T_THRESHOLD then the DQ_THRESHOLD is decreased to be “DECREASE or Halved DQ_THRESHOLD) in step 150), or a number of other inputs received from other LIFs have been processed, wherein regulating the additional input received from the LIF comprises dequeuing (Column 13, Line 35 bytes are dequeued)  the additional input when the redetermined metric (i.e. “DECREASE or Halved DQ_THRESHOLD) ) is below the threshold.(After the DQ_THRESHOLD is set to “DECREASE or Halved DQ_THRESHOLD in step 154 then input in the form of getting DEQUEUE Bytes is continued in steps 134 and 136)
	In view of the above, having the device of Trinh modified Utgikar and then given the well- established teaching of Pan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Trinh modified by Utgikar as taught by Pan, since Pan states in Column 10, Lines 20 - 30 and Column 13, Lines 52-64 that the modification enables controlling queue length, directly controlling latency, and improving quality of service to latency-sensitive applications without sacrificing link utilization, while potentially minimizing impact of FTP traffic low on gaming traffic flow.  It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the network processing system of Trinh modified by Utgikar with the support for re-determining scheduling metrics upon the expiration of a time threshold of Pan’s Cisco device , because Trinh modified by Utgikar and Pan’s Cisco device are directed to systems and methods for network processing. Furthermore, users benefit from systems and methods adapted for re-determining scheduling metrics upon the expiration of a time threshold, because such systems and methods allow for repeatedly looping and re-evaluating network metrics after a specified time elapses(col13,In52-64).
	
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinh in view of Utgikar and further in view of  Bosshart et al (US 10721167).
	Regarding claim 6, Trinh modified by Utgikar discloses the programmable IO device of claim1,  and although Trinh discloses in paragraph 71 a pre-determined table engine as active flow table 162, Trinh modified by Utgikar fails to clearly teach wherein the programmable pipeline comprises a pre-determined number of table engines and match processing unit(MPU) pipeline stages.
	Bosshart, in the same endeavor, discloses the programmable pipeline (i.e. Fig. 1 shows a pipeline /data path 110 per Column 4, Line 32) comprises a pre-determined number of table engines (Fig. 2  shows Match Action Table Engines 231-239 as part of the MAU (Match Action Unit) of Fig. 1) and match processing unit(MPU) pipeline stages (i.e. MAU(Match Action Units) are match processing units (MPU) - See Column 5, Lines 3-10). 
	In view of the above, having the device of Trinh modified by Utgikar and then given the well- established teaching of Bosshart, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Trinh modified by Utgikar as taught by Bosshart, since Bosshart states in Column 1, lines 36-40 that the modified physical forwarding element (e.g., a hardware switch or a hardware router) will end up with a novel packet processing pipeline that dynamically shares unit memory between two match tables during runtime.
	Regarding claim 7, Trinh modified by Utgikar and Bosshart teaches  the programmable IO device of claim 6, but Trinh modified by Utgikar fails to clearly show wherein the programmable pipeline breaks down the processing of the input into a series of table lookups or matches and respective processing (See Trinh Paragraphs 71 and 209 suggesting PPU 156 (Packet Processing Unit 156) breaks up input information to identify which flow it belongs to breaks the data and does direct and indirect table lookups.)
	Bosshart, in the same endeavor, discloses the programmable pipeline breaks down the processing of the input into a series of table lookups or matches and respective processing (See Fig. 2 showing unambiguously the incoming packets P0-Pn going a series of match action table l231-239 lookups and processing in action of forwarding or rewriting) 
	In view of the above, having the device of Trinh modified by Utgikar and then given the well- established teaching of Bosshart, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Trinh modified by Utgikar as taught by Bosshart, since Bosshart states in Column 1, lines 36-40 that the modified physical forwarding element (e.g., a hardware switch or a hardware router) will end up with a novel packet processing pipeline that dynamically shares unit memory between two match tables during runtime.
	Regarding claim 8, Trinh modified by Utgikar and Bosshart discloses the programmable IO device of claim 7, but Trinh modified by Utgikar fails to clearly show wherein each of the MPU pipeline stages comprise an MPU performing table-based actions. 
	Bosshart, in the same endeavor, clearly discloses in Fig, 2 wherein each of the MPU pipeline stages (i.e. in Fig. 1 MPU is shown as MAU and includes a series of table based actions shown in Fig, 2 shown as Match/Action Tables 231…239 - See Column 1, Lines 35-45 and Column 4, Lines 35-45, and Column 5, Lines 1-5) comprise an MPU performing table-based actions. (See Fig. 2 Match/Action Tables 231…239 and Column 5, Lines 1-5)
	In view of the above, having the device of Trinh modified by Utgikar and then given the well- established teaching of Bosshart, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Trinh modified by Utgikar as taught by Bosshart, since Bosshart states in Column 1, lines 36-40 that the modified physical forwarding element (e.g., a hardware switch or a hardware router) will end up with a novel packet processing pipeline that dynamically shares unit memory between two match tables during runtime.
	Regarding claim 9, Trinh modified by Utgikar and Bosshart discloses the programmable IO device of claim 8, but Trinh modified by Utgikar fails to clearly show wherein the MPU executes a targeted program, determined based on a domain specific instruction set, with results of the table lookups and headers from the input as parameters to determine table updates and header rewrite operations.
	Bosshart, in the same endeavor, discloses wherein the MPU executes a targeted program, determined based on a domain specific instruction set (i.e. used domain is broad and examiner maps domain to be operating on header and such header operation is shown in Fig. 2, See Column 5, Lines 1-5) with results of the table lookups and headers from the input as parameters (i.e. in Fig. 2 Packet header vector is used to look up for match in table)  to determine table updates and header rewrite operations.(i.e. header is modified per Column 5, Lines 5-10)
	In view of the above, having the device of Trinh modified by Utgikar and then given the well- established teaching of Bosshart, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Trinh modified by Utgikar as taught by Bosshart, since Bosshart states in Column 1, lines 36-40 that the modified physical forwarding element (e.g., a hardware switch or a hardware router) will end up with a novel packet processing pipeline that dynamically shares unit memory between two match tables during runtime.
Claim 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinh in view of Utgikar et al (US 20170085501 A1) and further in view of Anghel e al (US 20190188065 A1).
	Regarding claim 12, Trinh modified by Utgikar discloses the programmable IO device of claim 1, but fails to disclose wherein the at least one meter is programmable and wherein a granularity of the metric is defined by a user.
	Anghel in the same endeavor of detecting anomaly in a high speed pipeline, further discloses wherein the at least one meter is programmable and wherein a granularity of the metric is defined by a user. (i.e. Anghel in paragraph 103 discloses for each traffic flow where a traffic flow is a resource to be metered on the number of packets assigned of the flow per second is metered and the default value is 1 second and can be adaptively changed by the user. Hence the granularity can be changed from per second time to interval to say per 10 second where the metering of packet rate assignment is changed to packets per 10 seconds.)
	In view of the above, having the device of Trinh modified by Utgikar and then given the well- established teaching of Anghel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Trinh modified by Utgikar as taught by Anghel, since Anghel states in paragraph 51 that the modification allows the network data variability can be addressed by implementing an efficient anomaly detection pipeline, designed to adapt to sudden changes in traffic behavior (through online learning) and retain memory of past behaviors, in contrast to prevailing Markovian approaches.

Claims 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinh modified by Utgikar further in view of DeWitt, JR. et al (US 20050155021 A1).
	Regarding claim 14, Trinh modified by Utgikar discloses the programmable IO device of claim 1, but fails to disclose wherein the operations or events associated with the at least one resource comprise table access, executed instructions, a stall event, or a fence event.
	Dewitt discloses wherein the operations or events associated with the at least one resource comprise table access, executed instructions, a stall event, or a fence event.(In paragraph 11 “executed instructions” is considered as a resource and is counted as an event as stated in paragraph 11  -  “If a selected indicator is associated with the instruction, counting of each event associated with the execution of the instruction is enabled.” See also paragraphs 121, 173, 247 and Fig. 32 step 3208 and Figs. 33 and 34 - see paragraph 107 on pipeline stalls and access counting too. )
	In view of the above, having the device of Trinh modified by Utgikar and then given the well- established teaching of Dewitt, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Trinh modified by Utgikar as taught by Dewitt, since Dewitt states in paragraph 367 that the modification results in an improved method, apparatus, and computer instructions for providing assistance in monitoring execution of programs and using the information obtained through monitoring the execution of the program to optimize the execution of the programs.
Claims 20-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinh in view of Utgikar in view of Choi et al (US 20140376555).
	Regarding claim 20, Trinh modified by Utgikar disclose The programmable IO device of claim 1, but fails to disclose wherein the programmable IO device comprises a smart network interface card (NIC).
	Choi discloses wherein the programmable IO device comprises a smart network interface card (NIC). (See paragraph 50 … disclosing a smart Ethernet NIC card that supports load sharing and TCP off-loading, )
	In view of the above, having the device of Trinh modified by Utgikar and then given the well- established teaching of Choi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Trinh modified by Utgikar as taught by Choi, since Choi states in paragraph 50 that the modification allows using smart networking hardware for network management by  supporting load sharing and TCP off-loading, thereby allowing data to be directly routed to the memories of the virtual machines.
	Regarding claim 21, Trinh modified by Utgikar and Choi discloses the programmable IO device of claim 20, but Trinh as modified by Utgikar fails to disclose, wherein the smart NIC is plugged into a server, and wherein the server connects to a network through the smart NIC.
	Choi discloses wherein the smart NIC is plugged into a server, and wherein the server connects to a network through the smart NIC.	("The server 100 includes an edge flow switch104 and an edge agent 105, and the edge flow switch104 is connected to a plurality of virtual machines 101 to 10n that are included in the server,” para[0156)).
	In view of the above, having the device of Trinh modified by Utgikar and then given the well- established teaching of Choi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Trinh modified by Utgikar as taught by Choi, since Choi states in paragraph 50 that the modification allows using smart networking hardware for network management by  supporting load sharing and TCP off-loading, thereby allowing data to be directly routed to the memories of the virtual machines.
	Regarding claim 22, Trinh modified by Utgikar and Choi discloses the programmable IO device of claim 20, but Trinh modified by Utgikar fails to disclose, wherein the programmable IO device comprises is an appliance, and wherein a server connects to a network through the appliance.
	Choi disclose, wherein the programmable IO device comprises is an appliance, and wherein a server connects to a network through the appliance. (see paragraphs 47 and 53 listing potential appliances/applications the server connects through to the network ) 
	In view of the above, having the device of Trinh modified by Utgikar and then given the well- established teaching of Choi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Trinh modified by Utgikar as taught by Choi, since Choi states in paragraph 50 that the modification allows using smart networking hardware for network management by  supporting load sharing and TCP off-loading, thereby allowing data to be directly routed to the memories of the virtual machines.
	Regarding claim 24, Trinh modified by Utgikar and Choi discloses the programmable IO device of claim 20, further Trinh discloses, wherein the at least one meter comprises a hardware meter embodied in the programmable IO device. (See Trinh in paragraph 62 discloses a metering hardware unit embodied in the programmable PCU pipeline part of the IO device. See paragraph 55 too)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474